DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 12/23/19, wherein:
Claims 1-12 are currently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending application No. 16/724,462.   Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 10 and 12 of the instant application and claims 1 and 6 of the copending application 16/724,462 show e.g. “A switch-gear or control-gear system, in particular a low voltage switch-gear or control-gear system, with unmanned operation and maintenance, wherein the switch-gear or control-gear system is provided for unmanned operation and maintenance with a robotic system or manipulator and the robotic system or manipulator is provided with a camera system and an image recognition system; and a method for operating a switch-gear or control-gear system, in particular a low voltage switch-gear or control-gear system with unmanned operation and maintenance, wherein the switch-gear or control-gear system is provided for unmanned operation and maintenance with a robotic system or manipulator which is steered at least partly by a software system and the robotic system or manipulator is provided with a camera system and an image recognition system, which is corresponding for technical diagnosis.”  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the inner room”, there is lack antecedent and basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CASSIMERE ET AL (US 2017/0085064).  Herein after Cassimere.
As for independent claim 1, CASSIMERE discloses a substation containing a switch-gear or control-gear system, in particular a switch-gear or control-gear {see at least figure 3, 12, pars. 0003 and 0013} system comprising at least one low voltage switch-gear or control-gear, with unmanned operation and maintenance {see at least par. 0022}, wherein the inner room, where the switch-gear or control-gear are located in, is hermetically enclosed by an outer housing {see at least figure 1-3, pars. 0012, 0016-0017, which discloses local electrical/instrumentation room (LERs 60, include vapor lock or air lock region}, wherein the switch-gear or control-gear system is provided for unmanned operation and maintenance with a robotic system or manipulator {see at least pars. 0013, 0015, 0025, figure 3, robots 14 and 62 access electrical equipment (e.g. switchgear) for inspection, monitoring, and/or adjust, modify and/or remove equipment of out of the LER}, and/or that the robotic system or manipulator is provided with a camera system, and/or an image recognition system {see at least pars. 0015-0016 discloses the robot including a monitoring camera and /or a thermal imaging device} and/or wherein the inner room is locked against the outer housing by an inner, automatically operated door {see at least figures 1-3, pars. 0015, 0017} and/or that the robot system is implemented in such, that the robot systems acting area is extended from the inner room, partly in the area outside the inner room, but inside the outer housing, where spare parts are stored in a spare parts hand over area {see at least pars. 0015, 0017, 0022}. 
As for dep. claim 2, CASSIMERE discloses wherein the spare parts are stored in a spare parts hand over area, for maintenance {see at least pars. 0017, 0021-0022}.
As for dep. claims 4-5, CASSIMERE discloses wherein the inner room is as well an hermetically closable compartment {see at least figures 1-3 and par. 0016}. 
As for dep. claim 6, which discloses wherein a tool storage may be provided, in particular located in to store and provide various tools for a tool changing system of the robotic system or manipulator.  This limitation is considered as option since it recited the term “may be”.  According to the MPEP, “language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation” (MPEP 2106.II. C).
As for dep. claim 7, CASSIMERE discloses wherein the switch-gear or control-gear system comprises at least one low voltage switch-gear or control-gear comprising one or more withdrawable modules {see at least pars. 0013, 0016, 0020, 0022}. 
As for claims 8, 10-11-12, these limitations have been noted in the rejections above. They are therefore considered rejected for the same reason sets forth above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CASSIMERE as applied to claims above in view of SHIRAISHI (US 8,878,687) and KINGSTON (US 7,576,985).
As for dep. claims 3 and 9, CASSIMERE discloses claimed invention including a human operator {par. 0025}, the door (66) of the inner room (60) and current carry parts 12 inside the inner room, where the switchgear or control gear are located, are energized, wherein inside the inner room only the robot system is allowed to operate {see at least pars. 0015, 0017, 0025}  However, CASSIMERE does not explicitly disclose wherein human operator presence sensors are implemented inside the room of the outer housing, a lock at the door of the inner room automatically locks that door.  SHIRAISHI teach such these limitations at least in col. 2, lines 32-34, figure 8.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the substation of CASSIMERE with the human operator presence sensors of SHIRAISHI for the purpose of preventing the door from swinging open into the human operator {see SHIRAISHI col. 2, lines 30-35}.  
CASSIMERE/SHIRAISHI does not explicitly disclose if current carrying parts inside the inner room , where the switch gear or control gear are located, are energized, a lock at door of the inner room automatically locks that door.  However, KINGSTON teaches such these limitations a least in col. 4, lines 9-10 which discloses if current carrying parts (14) inside the inner room (12), where the switchgear (14) are located, are energized, a locking device at the door (104) of the inner room automatically lock that door.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the substation of CASSIMERE and SHIRAISHI with automatic sensing of KINGSTON for the operator is automatically isolated or protected from hazardous voltages inside the MMC 12 (Kingston col. 4, lines 17-19).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Purkayasth et al (US 2013/0231779); Veil et al (US 2014/0362480).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664